Opinion by
Beaver, J.,
The claim of the plaintiff in this case was for the withdrawal value of ten shares of the capital stock of the defendant association subscribed for by him, upon which he had paid fifteen months’ dues, with interest from the date of demand of its withdrawal value, namely, July 9, 1900. The other facts in the case and the averments in the affidavit of defense are practically the same as in No. 228, October term, 1900, in which an opinion has just been filed. What was said in that case fully covers everything involved in this, and the judgment, for the reasons therein stated, is affirmed.